t c memo united_states tax_court milward corporation petitioner v commissioner of internal revenue respondent docket no filed date meryl silver for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion for summary_judgment respondent moves for summary_judgment that she did not abuse her discretion in requiring petitioner to remain on the accrual_method of accounting in computing its income taxes as explained in greater detail below we will grant respondent's motion background2 milward corp is an electrical contracting firm organized as a corporation under the laws of the state of connecticut with its principal_place_of_business in hartford connecticut petitioner's business consists primarily of commercial and industrial work for new_construction george o milward milward is petitioner's president and sole shareholder respondent issued a statutory_notice_of_deficiency to petitioner determining deficiencies in its federal corporate income taxes for the taxable years ending date through as follows taxable_year ending deficiency date dollar_figure date big_number the following is a summary of the relevant facts that do not appear to be in dispute they are stated for purposes of deciding the pending motion date big_number the notice_of_deficiency includes an explanation of the adjustments that states in pertinent part the cash_receipts_and_disbursements_method of accounting you used to keep your books_and_records for the date and date taxable years does not clearly reflect income however the accrual_method of accounting does clearly reflect your income therefore your taxable_income is increased by dollar_figure and dollar_figure respectively due to the increase in your taxable_income for the taxable_year date you did not incur a net_operating_loss in that year since you carried net operating losses of dollar_figure and dollar_figure back to the date and date tax returns respectively your taxable_income for the years date and date is increased dollar_figure and dollar_figure respectively petitioner invoked this court's jurisdiction by filing a timely petition for redetermination respondent filed a timely answer to the petition following the filing of respondent's answer counsel for petitioner moved for and the court granted a stay of proceedings to permit petitioner to submit an offer-in-compromise to respondent one year later however counsel for petitioner filed a motion to withdraw from the case asserting that both petitioner and milward had failed to respond to his communications we subsequently granted counsel's motion to withdraw and restored the case to the general docket for trial or other_disposition after the case was restored to the general docket respondent served petitioner with a request for admissions with attached exhibits pursuant to rule a interrogatories and a request for production of documents at the same time respondent filed her request for admissions with the court pursuant to rule b petitioner failed to respond to respondent's discovery requests further as a consequence of petitioner's failure to respond to respondent's request for admissions each matter set forth therein was deemed admitted pursuant to rule c 85_tc_267 81_tc_644 the following is a summary of the matters that petitioner is deemed to have admitted pursuant to rule c for the fiscal_year ending date petitioner used the accrual_method of accounting for financial statement purposes and income_tax purposes for the fiscal years ending date and petitioner utilized the accrual_method of accounting and percentage_of_completion_method for financial statement purposes and used the cash_method_of_accounting for income_tax purposes petitioner did not file a form_3115 application_for change in accounting_method or otherwise seek respondent's approval to change its method_of_accounting for either the fiscal_year ending date or the fiscal_year ending date petitioner reported taxable_income in the amount of dollar_figure without regard to any nol deduction on its income_tax return form_1120 for the fiscal_year ending date petitioner reported a loss in the amount of dollar_figure on its income_tax return form_1120 for the fiscal_year ending date materials that petitioner ordered for specific jobs were either delivered to petitioner's premises or drop-shipped to the job site where the materials were stored in petitioner's containers most of petitioner's materials were ordered fob-pos ie free on board--point of shipment petitioner retained title to materials purchased for a job until the main contractor or owner of the property approved petitioner's work in some instances petitioner was able to purchase materials only in lot sizes larger than those needed for a particular job materials that petitioner purchased for a particular job that were not used in the project were retained for future jobs any excess materials remaining at the end of a job either were collected and sold as scrap by petitioner's employees who retained the proceeds or were removed to petitioner's warehouse petitioner accounted for the direct and indirect_costs associated with work in progress as costs in excess of billings petitioner received progress payments for work completed petitioner computed its taxable_income by deducting the cost of materials_and_supplies in the year when they were purchased petitioner had inventory in the amounts of dollar_figure and dollar_figure for the fiscal years ending date and respectively petitioner had no inventory on the first day of the fiscal_year ending date petitioner's gross_receipts cost of materials accounts_receivable and accounts_payable for the fiscal years in issue are summarized as follows fy fy fy gross_receipts dollar_figure dollar_figure dollar_figure cost of materials big_number big_number big_number accounts_receivable big_number big_number big_number accounts_payable big_number big_number big_number cost of materials as a percent of gross_receipts deemed admissions aside respondent filed motions to compel requesting that the court direct petitioner to respond to respondent's interrogatories and request for production of documents we granted respondent's motions to compel and directed petitioner to respond to respondent's discovery requests petitioner failed to comply with the court's order as indicated respondent filed a motion for summary_judgment seeking judgment in her favor on all issues respondent contends that the matters deemed admitted in this case pursuant to rule c establish that petitioner is liable for the deficiencies as determined by respondent in the notice_of_deficiency on date the court issued an order calendaring respondent's motion for hearing and directing petitioner to file a response to respondent's motion by date the order also included a reminder to the parties of the applicability of rule c petitioner failed to file a response to respondent's motion respondent's motion was called for hearing at the motions session of the court held in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of the motion petitioner was not represented at the hearing nor did it file a statement with the court pursuant to rule c discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 rule d provides when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party's pleading but such party's response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party see 87_tc_1213 based upon our review of the record we are satisfied that there is no genuine issue of material fact and that respondent is entitled to judgment as a matter of law the issue for decision is whether respondent abused her discretion in requiring petitioner to remain on the accrual_method of accounting in computing its income taxes we consider sec_446 in deciding this issue sec_446 provides in pertinent part a general_rule --taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods --subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting-- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary in construing sec_446 the commissioner has broad powers to determine whether accounting methods used by a taxpayer clearly reflect income 360_us_446 courts do not interfere with the commissioner's determination unless it is an abuse_of_discretion 439_us_522 280_us_445 102_tc_87 affd 71_f3d_209 6th cir petitioner changed its method_of_accounting during the period in question without obtaining prior approval from respondent in particular for the fiscal_year ending date petitioner used the accrual_method of accounting for financial statement purposes and income_tax purposes however for the fiscal years ending date and petitioner used the accrual_method of accounting and the percentage_of_completion_method for financial statement purposes and used the cash_method_of_accounting for income_tax purposes petitioner did not file a form_3115 application_for change in accounting_method or otherwise seek respondent's approval to change its method_of_accounting see sec_1_446-1 income_tax regs sec_446 provides that a taxpayer generally is required to secure the commissioner's consent before changing its method_of_accounting see sec_1_446-1 income_tax regs further sec_1_446-1 income_tax regs provides that a change from the accrual_method to the cash_method_of_accounting is a change in a taxpayer's method_of_accounting in view of petitioner's failure to obtain consent from respondent before changing its method_of_accounting we sustain as a matter of law respondent's determination that petitioner must use the accrual_method of accounting for its taxable years ending date and in order to reflect the foregoing an order granting respondent's motion for summary_judgment and decision for respondent will be entered
